IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

GONUL CAGLAR,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-842

NORTHWEST FLORIDA
BEACHES AIRPORT a/k/a
NORTHWEST FLORIDA-
PANAMA CITY
INTERNATIONAL AIRPORT
f/k/a PANAMA CITY BAY
COUNTY AIRPORT &
INDUSTRIAL DISTRICT a/k/a
PANAMA CITY BAY COUNTY
AIRPORT,

      Appellee.


_____________________________/

Opinion filed October 16, 2015.

An appeal from the Circuit Court for Bay County.
Michael C. Overstreet, Judge.

Richard Hinds, Jacksonville, for Appellant.

Michael C. Siboni and Paige A. Bitter of Siboni & Buchanan, PLLC, Ocala, for
Appellee.


PER CURIAM.

      AFFIRMED.
LEWIS, WETHERELL, and MAKAR, JJ., CONCUR.




                              2